Allowable Subject Matter
Claims 19-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
“depositing, by surface selective frontal plasma-enhanced chemical vapor deposition (PECVD)or hotwire CVD, an electrically non-conductive, transparent dielectric front face cover layer without using a mask, and thereby depositing the front face cover layer with such a thickness that the front face cover layer, directly after its layer deposition without additional heat treatment and/or chemical treatment, forms a closed layer only on areas surrounding the frontal contact layer grid structure, but not on the frontal contact layer grid structure; using at least one SiOx-, SiNx-, SiOxNy-layer or a layer or sequence consisting of a combination of at least two of the aforementioned materials for depositing the front face cover layer; using silane and/or tetramethyksilane and silane for depositing the front face cover layer, and depositing the front face cover layer in a temperature range between 50°C and 250°C” as recited in claim 19.
The cited prior art documents fail to teach forming a non-conductive, transparent dielectric front face cover layer without a mask.  Adachi et al. (PG Pub. No. US 2016/0181466 A1) discloses using mask 81 during deposition of insulating cover layer 9 (¶ 0136 & fig. 7C). Similarly, Hino et al. (PG Pub. No. US 2016/0126399 A1) discloses using mask 95 to protect electroconductive structure 71 during deposition of insulating cover layer 92 (¶¶ 0089-0090 & fig. 4C). 
Adachi does teach a further embodiment for forming insulating cover layer 9 without a mask as a closed layer on areas surrounding frontal contact layer 71, such that the cover layer is not formed on at least portions of the frontal contact layer surface (¶¶ 0147-0156 & figs. 9A-9E).  However, such an embodiment requires an additional heat treatment (annealing of fig. 9E), and therefore fails to meet the limitation of “depositing the front face cover layer with such a thickness that the front face cover layer, directly after its layer 
In light of these limitations in the claims (see Applicant’s fig. 2 & page 11 lines 15-20), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Claims 20-34 depend on claim 19 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894